Exhibit 10.2

CUTWATER HOLDINGS, LLC

EQUITY PARTICIPATION PLAN

Section 1. Creation and Purpose

(a) Creation of the Equity Participation Plan. The Board of Managers ((the
“Board”) of Cutwater Holdings, LLC (the “Company”) established the Cutwater
Asset Management Equity Participation Plan (the “Plan”) effective as of May 7,
2010 (the “Effective Date”).

(b) Purposes of the Plan. The purposes of the Plan are to promote the interests
of the Company and its equity security holders by (i) attracting and retaining
key employees of outstanding ability, (ii) motivating such key employees by
means of performance-related incentives, to achieve longer-range performance
goals, and (iii) enabling such individuals to participate in the long-term
growth and financial success of the Company. The Plan is designed to provide
compensation that is tied to the value of the Company by the grant of Equity
Participation Units (“Units”). Units represent the contractual right to receive
cash payments based on the value of the Company as a going concern, subject to
the terms and conditions of the Plan and any documentation evidencing such Units
(such documentation, a form of which is provided as Appendix A, shall be
referred to herein as an “Equity Participation Notice”).

Section 2. Administration

(a) Administration. The Board or any similar governing body or committee
appointed by the sole member of the Company shall be responsible for the
administration of the Plan.

(i) Any Units granted by the Board may be subject to such conditions, not
inconsistent with the terms of the Plan, as the Board shall determine, in its
sole discretion.

(ii) The Board shall have discretionary authority to prescribe, amend and
rescind rules and regulations relating to the Plan, to provide for conditions
deemed necessary or advisable to protect the interests of the Company and/or its
equity security holders, to interpret the Plan and to make all other
determinations necessary or advisable for the administration and interpretation
of the Plan and to carry out its provisions and purposes. Any determination,
interpretation or other action made or taken (including any failure to make any
determination or interpretation, or take any other action) by the Board pursuant
to the provisions of the Plan shall be final, binding and conclusive for all
purposes and upon all persons and shall be given deference in any proceeding
with respect thereto.



--------------------------------------------------------------------------------

(iii) The Board may consult with legal counsel and other advisors, and shall not
incur any liability for any action taken in good faith in reliance upon the
advice of counsel. The Board shall have sole discretion to determine which legal
counsel and other advisors to retain.

(b) Delegation. The Board may delegate its authority to officers or employees of
the Company or MBIA Inc., subject to such terms as the Board shall determine.

Section 3. Grant of Units

(a) Grant of Units. The Board shall select the employees who are to be granted
Units (the employees to whom Units are granted are referred to in the Plan as
“Participants”). The Board shall determine the number of Units to be granted to
each Participant and the other terms and conditions applicable to such Units,
provided that such other terms and conditions are not inconsistent with the
Plan.1 Unless otherwise determined by the Board and set forth in the applicable
Equity Participation Notice, the Units granted under this Plan shall be either
“Base Units,” “Class A Supplemental Units” or “Class B Supplemental Units.”

(b) Equity Participation Pool. For purposes of the Plan, there shall be deemed
to be outstanding an aggregate of one million, two hundred and twenty two
thousand and eight hundred twenty one (1,222,821) Units, which shall be adjusted
from time to time as set forth in Section 3(e). For the avoidance of doubt, the
aggregate number of outstanding Units is referred to in this Plan to enable the
Board to establish the Unit Value and is not the number of Units expected to be
granted under the Plan. Subject in all cases to the provisions of this
Section 3, the maximum number of Units that are available for grant under this
Plan shall be three hundred and fifty thousand (350,000) Units (the “Equity
Participation Pool”).

(c) Crediting of Equity Participation Account. For record-keeping purposes, the
Company shall maintain a notional account on behalf of each Participant (the
“Equity Participation Account”). The number of Units granted to each Participant
shall be credited to the Participant’s Equity Participation Account.

(d) Valuation of Units. Each Unit granted under the Plan shall represent a
contractual right to receive a cash payment in an amount equal to the Unit Value
as provided in this Plan. For purposes of the Plan, “Unit Value” shall be
determined by the Board in good faith, in accordance with the methodology set
forth on Appendix B. The Board’s determination shall be final and binding on all
persons. In determining the Unit Value, the Board may consult with employees of
the Company and its affiliates as well as third-party advisors, and shall not
incur any liability for any action taken in good faith in reliance upon the
advice of such employees and advisors.

 

1

The number of Units granted to new hires and for promotions would take into
account the fact that the performance period is already in progress.

 

2



--------------------------------------------------------------------------------

(e) Adjustment to Aggregate Number of Units. In the event that any distribution,
contribution, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of equity interests, warrants or rights offering
to purchase equity interests, or other similar event affects the capitalization
of the Company such that the Board, in its sole discretion, determines that an
adjustment is necessary or appropriate in order to preserve, or to prevent the
enlargement of, the benefits or potential benefits intended to be made available
under this Plan, then the Board may, in its sole discretion, and in such manner
as the Board may deem equitable, adjust (x) the aggregate number of Units deemed
to be outstanding for purposes of enabling the Board to establish the Unit Value
under the Plan and (y) the number of Units available for grant under the Equity
Participation Pool. For the avoidance of doubt, the Board may, in its sole
discretion, and in such manner as the Board may deem equitable, adjust the
aggregate number of Units deemed to be outstanding for purposes of enabling the
Board to establish the Unit Value under the Plan and the number of Units
available for grant under the Equity Participation Pool to reflect a
contribution to the Company by MBIA Inc. or one or more third party investors In
addition, the number of Units deemed to be outstanding for purposes of enabling
the Board to establish the Unit Value under the Plan and the number of Units
available for grant under the Equity Participation Pool shall be (i) increased
by the number of Units granted hereunder following the Effective Date and
(ii) decreased by the number of Unvested Units forfeited without payment as set
forth in this Plan.

Section 4. Vesting Conditions

(a) In General. Unless otherwise determined by the Board and set forth in the
applicable Equity Participation Notice, and except as provided in Section 4(b),
Section 4(c) or Section 4(d), the Units granted to a Participant under the Plan
shall become vested if the Participant is continuously employed with the Company
or one of its affiliates through December 31, 2014. The date on which the Units
become vested, either pursuant to the immediately preceding sentence or pursuant
to Section 4(b), Section 4(c) or Section 4(d), is referred to in the Plan as the
“Vesting Date.” Units that are not yet vested are referred to in the Plan as
“Unvested” Units. Units that become vested as of a Vesting Date are referred to
in the Plan as “Vested” Units.

(b) Death, Disability or Retirement. Unless otherwise determined by the Board
and set forth in the applicable Equity Participation Notice, in the event of a
Participant’s death, Disability, or Retirement, (i) all of the Participant’s
Unvested Base Units shall be deemed to be Vested Units as of the date on which
the Participant dies, retires or becomes disabled and (ii) a prorated number of
the Participant’s Class A Unvested Supplemental Units and Unvested Class B
Supplemental Units shall be deemed to be Vested Units as of the date on which
the Participant dies, retires or becomes disabled. The number of Unvested
Class A Supplemental Units and Unvested Class B Supplemental Units that shall

 

3



--------------------------------------------------------------------------------

become Vested pursuant to the immediately preceding sentence shall be determined
by multiplying the number of Unvested Class A Supplemental Units and Unvested
Class B Supplemental Units held by the Participant on the date on which the
Participant dies, retires or becomes disabled by a fraction, the numerator of
which is the number of days from and including the date such Supplemental Units
were granted to the Participant through and including the date on which the
Participant dies, retires or becomes disabled and the denominator of which is
the number of days from and including the date such Supplemental Units were
granted to the Participant through and including December 31, 2014.

(c) Change in Control. Unless otherwise determined by the Board and set forth in
the applicable Equity Participation Notice, in the event a Participant’s
employment is Involuntarily Terminated on or after the date on which a Change in
Control of the Company or a Change in Control of MBIA Inc. occurs and prior to
December 31, 2014, (i) all of the Participant’s Unvested Base Units shall be
deemed to be Vested Units as of the date on which the Participant’s employment
terminates and (ii) a prorated number of the Participant’s Unvested Class A
Supplemental Units und Unvested Class B Supplemental Units shall be deemed to be
Vested Units as of the date on which the Participant’s employment terminates.
The number of Unvested Class A Supplemental Units and Unvested Class B
Supplemental Units that shall become Vested pursuant to the immediately
preceding sentence shall be determined by multiplying the number of Unvested
Class A Supplemental Units and Unvested Class B Supplemental Units held by the
Participant on the date on which the Participant’s employment terminates by a
fraction, the numerator of which is the number of days from and including the
date such Supplemental Units were granted to the Participant through and
including the date on which the Participant’s employment terminates and the
denominator of which is the number of days from and including the date such
Supplemental Units were granted to the Participant through and including
December 31, 2014.

(d) Definitions. For purposes of the Plan:

(i) A “Change in Control of the Company” shall be deemed to have occurred:

A. if any person (within the meaning of Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), including any group
(within the meaning of Rule 13d-5(b) under the Exchange Act), but excluding any
of the Company, MBIA Inc., any affiliate of the Company or MBIA Inc., or any
employee benefit plan sponsored or maintained by the Company, MBIA Inc. or any
affiliate of the Company or MBIA Inc., acquires “beneficial ownership” (within
the meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s securities; or

 

4



--------------------------------------------------------------------------------

B. upon the consummation of a merger, consolidation, share exchange, or division
of the Company, and immediately following the consummation of which the
stockholders of the Company immediately prior to such transaction do not hold,
directly or indirectly, a majority of the voting power of (x) in the case of a
merger or consolidation, the surviving or resulting corporation, or (y) in the
case of a share exchange, the acquiring corporation.

(ii) A “Change in Control of MBIA Inc.” shall be deemed to have occurred if:

A. any person (within the meaning of Section 3(a)(9) of the Exchange Act),
including any group (within the meaning of Rule 13d-5(b) under the Exchange
Act), but excluding any of the Company, any affiliate of the Company or any
employee benefit plan sponsored or maintained by the Company or any affiliate of
the Company, acquires “beneficial ownership” (within the meaning of Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of MBIA Inc.
representing 25% or more of the combined voting power of the MBIA Inc.’s
securities; or

B. within any 24-month period, the persons who were directors of MBIA Inc. at
the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the board of directors of MBIA Inc.; provided,
however, that any director elected to such board of directors, or nominated for
election, by a majority of the Incumbent Directors then still in office shall be
deemed to be an Incumbent Director for purposes of this subclause (B); or

C. upon the consummation of a merger, consolidation or share exchange of MBIA
Inc., and immediately following the consummation of which the stockholders of
MBIA Inc. immediately prior to such transaction do not hold, directly or
indirectly, a majority of the voting power of (x) in the case of a merger or
consolidation, the surviving or resulting corporation, or (y) in the case of a
share exchange, the acquiring corporation.

(iii) Acquisition by Warburg Pincus Equity Fund X. Notwithstanding anything else
contained in this Plan to the contrary, the acquisition by Warburg Pincus Equity
Fund X (the “WP Fund”), of beneficial ownership of twenty-five percent (25%) or
more of either the then outstanding shares of stock or the combined voting power
of MBIA Inc.’s then outstanding voting securities, whether pursuant to the
Investment Agreement, dated as of December 10, 2007, between the WP Fund and
MBIA Inc. or otherwise, shall not constitute a Change in Control of the Company
or a Change in Control of MBIA Inc.

 

5



--------------------------------------------------------------------------------

(iv) “Disability” means, unless another definition is incorporated into the
applicable Equity Participation Notice, “disability” as specified under the
long-term disability insurance policy of the Company or of its affiliate
covering the Participant and any other termination of a Participant’s employment
under such circumstances that the Board determines to qualify as a Disability
for purposes of this Plan, provided that if a Participant is a party to an
employment or individual severance agreement with the Company that defines the
term “Disability” then, with respect to any Units granted to such Participant,
“Disability” shall have the meaning set forth in such agreement.

(v) “Involuntarily Terminated” means the Participant’s employment is terminated
by the Company or its affiliates without Cause, where “Cause” means (A) the
willful failure by the Participant to perform substantially his duties as an
employee of the Company or its affiliates (other than due to physical or mental
illness) after reasonable notice to the Participant of such failure, (B) the
Participant’s engaging in serious misconduct that is injurious to the Company or
any of its affiliates in any way, including, but not limited to, by way of
damage to their respective reputations or standings in their respective
industries, (C) the Participant’s having been convicted of, or entered a plea of
nolo contendere to, a crime that constitutes a felony or (D) the breach by the
Participant of any written covenant or agreement with the Company or any of its
affiliates not to disclose or misuse any information pertaining to, or misuse
any property of, the Company or any of its affiliates or not to compete or
interfere with the Company or any of its affiliates.

(vi) “Retirement” means, unless another definition is incorporated into the
applicable Equity Participation Notice, a termination of the Participant’s
employment upon six months advance written notice, at or after the Participant
(A) reaches age 55 and (B) has completed at least five years of service.

(e) Termination of Employment for Any Other Reason. If, prior to the applicable
Vesting Date, a Participant’s employment terminates for any reason other than as
set forth in Section 4(b) or Section 4(c), the Unvested Units then held by such
Participant shall be forfeited without payment as of the date the Participant’s
employment terminates.

(f) Accelerated Vesting. The Board may, in its discretion, accelerate the
vesting of any Units granted under the Plan at any time and for any reason.

Section 5. Payment

(a) Reference Amount. On the Vesting Date, the Vested Units then credited to a
Participant’s Equity Participation Account shall be converted into a notional
dollar amount (the “Reference Amount”) equal to (i) the Unit Value, determined
as of the applicable Vesting Date (or if the Vesting Date is other than the last
day of a fiscal quarter, determined as of the last day of the fiscal quarter
immediately preceding the Vesting Date), multiplied by

 

6



--------------------------------------------------------------------------------

(ii) the number of Vested Units then credited to the Participant’s Equity
Participation Account. All or portion of the Reference Amount shall be payable
as set forth in Section 5(c) through Section 5(f) below. For the avoidance of
doubt, unless otherwise determined by the Board and set forth in the applicable
Equity Participation Notice, the Reference Amount shall at all times be vested
and not subject to forfeiture in the event the Participant’s employment
terminates following the applicable Vesting Date.

(b) Investment of Reference Amount. The Board shall select one or more
investment vehicles (each such investment vehicle, a “Phantom Fund”) which shall
be used to determine the hypothetical investment experience of all or a portion
of a Participant’s Reference Amount; provided, however, that unless the Board
otherwise determines, the hypothetical investment experience for any calendar
quarter shall be based upon the average of the long-term component of the
Barclay’s US Government/Credit Index for the preceding three (3) months. As of
the end of each day (or such other time as the Board shall establish from time
to time), each Participant’s Equity Participation Account shall be credited or
debited, as the case may be, with an amount equal to the net investment gain or
loss which such Participant would have realized had the Participant’s Reference
Amount actually been invested in the applicable Phantom Fund during that
calendar quarter (or such other period as may have been established by the
Board). In the event the balance of a Participant’s Equity Participation Account
is to be distributed in installments pursuant to Section 5(e), the balance of
such Equity Participation Account shall continue to be credited (or charged)
with the hypothetical investment experience provided for in this Section 5(b)
until the entire amount subject to installment distribution has been paid.
Notwithstanding anything else in this Plan to the contrary, no amount standing
to the credit of any Participant’s Equity Participation Account shall be set
aside or invested in any actual fund on behalf of such Participant; provided,
however, that, nothing in this Plan shall be deemed to preclude the Company from
making investments for its own account in any Phantom Funds (whether directly or
through a grantor trust) to assist it in meeting its obligations to the
Participants hereunder.

(c) Payment of Base Units. Unless the Board shall otherwise determine and set
forth in the applicable Equity Participation Notice, the portion of the
Reference Amount credited to the Participant’s Equity Participation Account as
of the applicable Vesting Date that is attributable to Vested Base Units (the
“Base Payment”), adjusted for investment experience as provided in Section 5(b)
and subject to applicable withholding as provided in Section 8(a), shall be
payable no later than March 15 of the calendar year immediately following the
calendar year during which the applicable Vesting Date occurs.

(d) Payment of Class A Supplemental Units. Unless the Board shall otherwise
determine and set forth in the applicable Equity Participation Notice, the
portion of the Reference Amount credited to the Participant’s Equity
Participation Account as of the applicable Vesting Date that is attributable to
Vested Class A Supplemental Units (the “Class A Payment”), adjusted for
investment experience as provided in Section 5(b) and subject to applicable
withholding as provided in Section 8(a), shall be payable no later than March 15
of the calendar year immediately following the calendar year during which the
applicable Vesting Date occurs.

 

7



--------------------------------------------------------------------------------

(e) Payment of Class B Supplemental Units. Unless the Board shall otherwise
determine and set forth in the applicable Equity Participation Notice, and
except as provided in Section 5(f) below, all or a portion of the Reference
Amount credited to the Participant’s Equity Participation Account as of the
applicable Vesting Date that is attributable to Vested Class B Supplemental
Units (the “Class B Reference Amount”), subject to applicable withholding as
provided in Section 8(a), shall be payable as follows: (x) except as provided in
Section 8(b), if the Participant experiences a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), on or before December 31, 2014, all of the Class B Reference
Amount shall be payable to the Participant no later than December 31 of the
calendar year during which such “separation from service” occurs and (y) if the
Participant does not experience a “separation from service” within the meaning
of Section 409A of the Code on or before December 31, 2014, the Class B
Reference Amount shall be payable in three installments as follows:

(i) First Payment. The first installment (the “First Payment”) shall be in an
amount equal to the excess, if any, of (x) one-third of the Reference Amount
over (y) the sum of the Base Payment plus the Class A Payment. The First
Payment, if any, shall be payable during the first calendar quarter of 2015.

(ii) Second Payment. The second installment (the “Second Payment”) shall be in
an amount equal to the lesser of:

A. the excess, if any, of (1) the sum of one-third of the Reference Amount,
without adjustment for investment experience as provided in Section 5(b) plus
one-third of the Reference Amount, adjusted for investment experience as
provided in Section 5(b) through December 31, 2015, over (2) the sum of the Base
Payment plus the Class A Payment plus the First Payment; and

B. the excess, if any, of (1) the December 31, 2015 Re-Valuation, over (2) the
sum of the Base Payment plus the Class A Payment plus the First Payment.

The “December 31, 2015 Re-Valuation” shall be determined by revaluing the Unit
Value as of December 31, 2015, in accordance with the methodology set forth on
Appendix B, and multiplying such Unit Value by two-thirds of the number of
Vested Units credited to the Participant’s Equity Participation Account as of
the applicable Vesting Date. The Second Payment, if any, shall be payable during
the first calendar quarter of 2016.

 

8



--------------------------------------------------------------------------------

(iii) Final Payment. The final installment (the “Final Payment”) shall be in an
amount equal to the lesser of:

A. the excess, if any, of (1) the sum of one-third of the Reference Amount,
without adjustment for investment experience as provided in Section 5(b), plus
one-third of the Reference Amount, adjusted for investment experience as
provided in Section 5(b) through December 31, 2015, plus one-third of the
Reference Amount, adjusted for investment experience as provided in Section 5(b)
through December 31, 2016, over (2) the sum of the Base Payment plus the Class A
Payment plus the First Payment plus the Second Payment;

B. the excess, if any, of (1) the December 31, 2016 Re-Valuation, over (2) the
sum of the Base Payment plus the Class A Payment plus the First Payment plus the
Second Payment.

The “December 31, 2016 Re-Valuation” shall be determined by revaluing the Unit
Value as of December 31, 2016, in accordance with the methodology set forth on
Appendix B, and multiplying such Unit Value by the number of Vested Units
credited to the Participant’s Equity Participation Account as of the applicable
Vesting Date. The Final Payment, if any, shall be payable during the first
calendar quarter of 2017.

(iv) Any portion of the Class B Reference Amount that does not become payable to
the Participant under clauses (i), (ii) or (iii) of Section 5(e) shall revert to
the Company.

(f) Death and Disability. Unless otherwise determined by the Board and set forth
in the applicable Equity Participation Notice, in the event of a Participant’s
death or disability (within the meaning of Section 409A of the Code) prior to
December 31, 2016 and the full payment of the Reference Amount to the
Participant pursuant to Section 5(c) through Section 5(e) above, the remaining
balance of the Reference Amount that has not yet been paid to the Participant
shall (subject to applicable withholding as provided in Section 8(a)) be paid to
the Participant’s beneficiary in a lump sum within 90 days of the Participant’s
death or disability, as the case may be.

(g) Form of Payment. All payments under the Plan shall be in the form of cash.

Section 6. Amendment and Termination. The Board may at its discretion at any
time and from time to time alter, amend, suspend, or terminate the Plan and any
Equity Participation Notice; provided, however, that no such alteration,
amendment, suspension or termination shall affect adversely any then outstanding
Unit or Reference Amount without the consent of the adversely affected
Participant.

 

9



--------------------------------------------------------------------------------

Section 7. Designation of Beneficiary. A Participant may at any time designate a
beneficiary solely for the purposes of this Plan (subject to such limitations as
to the classes and number of beneficiaries and contingent beneficiaries and such
other limitations as the Board may from time to time prescribe) or revoke or
change any designation of beneficiary. No such designation shall be valid unless
in writing and signed by the Participant, dated and filed with the Company. Any
such designation shall be controlling over any testamentary or other
disposition. In the case of a failure of a designation or the death of a
beneficiary without a designated successor, distribution shall be made to the
legal representative of the Participant, in which case, the Company, the Board
and any members thereof shall not be under any further liability to any other
person.

Section 8. Miscellaneous Provisions

(a) Withholding. The Company shall have the right to deduct from all amounts
credited to the Equity Participation Account of a Participant or paid to a
Participant (whether under this Plan or otherwise) any amount of taxes required
by law to be withheld in respect of Units or and amounts under this Plan as may
be necessary in the opinion of the Company to satisfy tax withholding required
under the laws of any country, state, province, city or other jurisdiction,
including but not limited to income taxes, capital gains taxes, transfer taxes,
and social security contributions that are required by law to be withheld.

(b) Delay For Specified Employees. Notwithstanding anything in this Plan to the
contrary, if any amount that is otherwise required by the terms of this Plan to
be paid upon a “separation from service” within the meaning of Section 409A of
the Code, is required to be delayed pursuant to Section 409A of the Code because
the Participant is deemed to be a “specified employee” within the meaning of
Section 409A of the Code, such amount shall instead be paid to the Participant
within ten business days immediately following the six-month anniversary of such
separation from service.

(c) Nontransferability. No Participant may transfer his or her interest in or
rights under the Plan and no such interest or right shall be assignable or
transferable except by will or the laws of descent and distribution or as
expressly permitted by the Board. Except to the extent required by law, no right
or interest of any Participant shall be subject to any lien, obligation or
liability of the Participant.

(d) No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees, in cash or property, in a manner which is not expressly
authorized under the Plan.

(e) Rights of Participants to Equity Participation Accounts. Anything to the
contrary notwithstanding, nothing contained herein shall be deemed to create a
trust of any kind or create any fiduciary relationship. Amounts deemed invested
under this Plan shall continue for all purposes to be part of the general funds
of the Company and no person

 

10



--------------------------------------------------------------------------------

other than the Company shall, by virtue of the provisions of this Plan, have any
interest in such funds. To the extent that any person acquires the right to
receive payments from the Company under this plan, such right shall be no
greater than the right of any unsecured general creditor of the Company.

(f) No Right to Employment. No person shall have any claim or right to be
granted Units, and the grant of Units shall not be construed as giving a
Participant the right to be retained in the employ of the Company or its
affiliates. The grant of Units under the Plan is entirely voluntary, and at the
complete discretion of the Company. The grant of Units by the Company shall
under no circumstances be deemed to create any obligation to grant any further
Units, whether or not such a reservation is explicitly stated at the time of
such a grant. The Plan shall not be deemed to constitute, and shall not be
construed by the Participant to constitute, part of the terms and conditions of
employment and participation in the Plan shall not be deemed to constitute, and
shall not be deemed by the Participant to constitute, an employment or labor
relationship of any kind with the Company. The Company expressly reserves the
right at any time to dismiss a Participant free from any liability, or any claim
under the Plan, except as provided herein and in any Equity Participation
Notice. The Company expressly reserves the right to require, as a condition of
participation in the Plan, that Participants agree and acknowledge the above in
writing. Further, the Company expressly reserves the right to require
Participants, as a condition of participation, to consent in writing to the
collection, storage and use of personal data for purposes of administering the
Plan.

(g) Construction of the Plan. The validity, construction, interpretation,
administration and effect of the Plan and of its rules and regulations, and
rights relating to the Plan, shall be determined solely in accordance with the
laws of the State of Connecticut (without reference to the principles of
conflicts of law).

(h) Indemnification. Each person who is or shall have been a member of the Board
and each delegate of the Board shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
made a party or in which he or she may be involved in by reason of any action
taken or failure to act under the Plan and against and from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such action, suit, or
proceeding against him or her, provided that the Company is given an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it personally. The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such persons may be entitled under the
Company’s governing documents, by contract, as a matter of law, or otherwise.

(i) No Impact On Benefits. Except as may otherwise be specifically stated under
any employee benefit plan, policy or program, no amount payable in respect of
any Unit or or otherwise under the Plan shall be treated as compensation for
purposes of calculating a Participant’s right under any such plan, policy or
program.

 

11



--------------------------------------------------------------------------------

(j) No Constraint on Corporate Action. Nothing in this Plan shall be construed
(i) to limit, impair or otherwise affect the Company’s right or power to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, or to merge or consolidate, or dissolve, liquidate, sell, or
transfer all or any part of its business or assets or (ii) to limit the right or
power of the Company, or any affiliate of the Company, to take any action which
such entity deems to be necessary or appropriate.

(k) Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.

 

12



--------------------------------------------------------------------------------

Appendix A

Form of Equity Participation Notice

[Cutwater Asset Management Letterhead]

                     , 2010

[Name]

[Address1]

Equity Participation Notice

Dear [Name]:

Cutwater Holdings, LLC (the “Company”) is pleased to evidence and confirm its
grant to you of             Equity Participation Units (“Units”) pursuant to the
Cutwater Asset Management Equity Participation Plan (the “Plan”) as follows:

     Base Units

     Class A Supplemental Units, and

     Class B Supplemental Units

The terms defined in the Plan have the same meanings in this Equity
Participation Notice (the “Notice”). We encourage you to review the enclosed
Plan document, as this Notice and the Units evidenced by this Notice are subject
to and are subordinate to the terms and conditions set forth in the Plan.

Please note that in connection with Cutwater’s grant to you of Units under the
Plan, and in accordance with its authority under the MBIA Inc. Omnibus Incentive
Plan, MBIA Inc. has cancelled any and all rights you have under [SPECIFY
AWARDS].

The Units evidenced by this Notice will vest if you are continuously employed
through December 31, 2014. Except in limited circumstances set forth in the Plan
(such as death, disability, retirement and certain events affecting the
Company), if your employment terminates prior to December 31, 2014, the Units
then held by you shall be forfeited without payment as of the date your
employment terminates. In general, your vested Units will be converted into a
cash amount as of December 31, 2014, with each Unit equal to the “Unit Value”
described in the Plan. In general, the cash amount attributable to your Base
Units and your Class A Supplemental Units will be paid to you by March 15 of the
year following the year in which such Units become vested and the cash amount
attributable to your Class B Supplemental Units, adjusted as provided in the
Plan, will generally be paid to you in three equal installments during 2015,
2016 and 2017.

 

13



--------------------------------------------------------------------------------

Congratulations on your participation in the Plan. We appreciate your past
efforts and look forward to your continued outstanding performance.

 

CUTWATER HOLDINGS, LLC By:  

 

  [Name, Title]

 

Agreed and Accepted:

 

[Name]

 

[Date]

 

14



--------------------------------------------------------------------------------

Appendix B

Valuation Methodology

The Unit Value as of the applicable determination date shall be determined by
the following formula:

((A*8) +B+C)/D

Where A, B, C, and D are:

For Valuations as of a date prior to December 31, 2014

A. The average of the Consolidated Operating Income, determined as set forth
below, for the immediately preceding 12 month period commencing on (and
including) the applicable determination date or, if the applicable determination
date is prior to December 31, 2010, the number of months from the beginning of
2010 through and including the applicable determination date.

B. The sum of any and all aggregate amounts distributed to the equity holders of
the Company from January 1, 2010 by reason of any extraordinary transaction plus
imputed interest on such distributions from the date of the distribution through
the applicable determination date at a rate equal to the average of the
Barclay’s US Government/Credit Index or any similar rate or index selected by
the Board.

C. $14.1 million times a fraction, the numerator of which is equal to the
aggregate outstanding par amount of guaranteed investment contracts and GFL
medium term notes as of the applicable determination date and the denominator of
which is equal to $6.95 billion.

D. The aggregate number of Units deemed to be outstanding under the Plan as of
the applicable determination date as provided in Section 3 of the Plan.

For Valuations as of December 31, 2014

A. The weighted average of the Consolidated Operating Income, determined as set
forth below, for the immediately preceding 24 month period commencing on (and
including) the applicable determination date, with the Consolidated Operating
Income for the immediately preceding trailing 12-month period being assigned a
weight of  2/3 (the “First 12-Month Trailing Period”) and the Consolidated
Operating Income for the trailing 12-month period immediately preceding the
First 12-Month Trailing Period being assigned a weight of  1/3.

B. The sum of any and all aggregate amounts distributed to the equity holders of
the Company from January 1, 2010 by reason of any extraordinary transaction plus
imputed interest on such distributions from the date of the distribution through
the applicable determination date at a rate equal to the average of the
Barclay’s US Government/Credit Index or any similar rate or index selected by
the Board.

 

15



--------------------------------------------------------------------------------

C. $14.1 million times a fraction, the numerator of which is equal to the
aggregate outstanding par amount of guaranteed investment contracts and GFL
medium term notes as of December 31, 2014 and the denominator of which is equal
to $6.95 billion.

D. The aggregate number of Units deemed to be outstanding under the Plan as of
December 31, 2014 as provided in Section 3 of the Plan.

For Valuations as of December 31, 2015

A. The weighted average of the Consolidated Operating Income, determined as set
forth below, for the immediately preceding 36 month period commencing on (and
including) the applicable determination date, with the Consolidated Operating
Income for the period ended December 31, 2015 being assigned a weight of  1/2,
the Consolidated Operating Income for the period ended December 31, 2014 being
assigned a weight of  1/3, and the Consolidated Operating Income for the period
ended December 2014 being assigned a weight of  1/6.

B. The sum of any and all aggregate amounts distributed to the equity holders of
the Company from January 1, 2010 by reason of any extraordinary transaction plus
imputed interest on such distributions from the date of the distribution through
the applicable determination date at a rate equal to the average of the
Barclay’s US Government/Credit Index or any similar rate or index selected by
the Board.

C. $14.1 million times a fraction, the numerator of which is equal to the
aggregate outstanding par amount of guaranteed investment contracts and GFL
medium term notes as of December 31, 2014 and the denominator of which is equal
to $6.95 billion.

D. The aggregate number of Units deemed to be outstanding under the Plan as of
December 31, 2015 as provided in Section 3 of the Plan.

For Valuations as of December 31, 2016

A. The weighted average of the Consolidated Operating Income, determined as set
forth below, for the immediately preceding 48 month period commencing on (and
including) the applicable determination date, with the Consolidated Operating
Income for the periods ended December 31, 2016 and December 31, 2015 each being
assigned a weight of  1/3, the Consolidated Operating Income for the period
ended December 31, 2014 being assigned a weight of  1/9, and the Consolidated
Operating Income for the period ended December 2014 being assigned a weight of
 2/9.

B. The sum of any and all aggregate amounts distributed to the equity holders of
the Company from January 1, 2010 by reason of any extraordinary transaction plus
imputed

 

16



--------------------------------------------------------------------------------

interest on such distributions from the date of the distribution through the
applicable determination date at a rate equal to the average of the Barclay’s US
Government/Credit Index or any similar rate or index selected by the Board.

C. $14.1 million times a fraction, the numerator of which is equal to the
aggregate outstanding par amount of guaranteed investment contracts and GFL
medium term notes as of December 31, 2014 and the denominator of which is equal
to $6.95 billion.

D. The aggregate number of Units deemed to be outstanding under the Plan as of
December 31, 2016 as provided in Section 3 of the Plan.

Consolidated Operating Income

Consolidated Operating Income for the relevant period shall be determined as
follow:

 

•  

Consolidated net income of the Company and its subsidiaries, determined in
accordance with generally accepted accounting principles, before taxes, but
calculated taking into account inter-company charges and allocations for
over-head plus

 

•  

Allocable income taxes, minus

 

•  

23% of the fees payable to the Company or its subsidiaries in respect of the ALM
business during the relevant period, plus

 

•  

any deductions thereto related to the value of awards made pursuant to the Plan
in excess of the amount that would have been charged as an expense as the grant
date value of such awards, assuming that they were payable in equity and
accounted for as equity awards under Codification Topic 718 (Compensation–Stock
Compensation).plus

 

•  

any extraordinary transaction that results in a distribution to the Company’s
members.

 

17